DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cruzado Parla et al. (US 2015/0343715), hereinafter Cruzado Parla, in view of Chen et al. (US 2008/0254281), hereinafter Chen. 
Regarding claims 1-2 and 4, Cruzado Parla discloses a method of forming a composite structure by steps of (a) a film attachment step (‘release film’ 3) (par. 0030) to a molding member (‘tubular pressure member’ 1 is made up of ‘tubular core’ 2 and ‘release film’ 3 meaning release film ‘3’ must have been placed on ‘core’ 2, as this is the configuration shown in the drawings, and this occurs before step (b) below) (par. 0029-0031) (Fig. 1); 
(b) a molding step of attaching a composite material (par. 0032-0033 explains that the ‘omega stringer’ 6 or composite material is a pre-form of uncured plies and as such, is to be heated and cured (par. 0034-0039), accommodating the tubular pressure member (1) covered with uncured plies in a mold (Fig. 2), and molding a molded article (par. 0039); 
(c) a molded article removal step of removing the molded article from the tubular pressure member (par. 0040 of the reference appears to have a typographical error by labeling this element as ‘6’ instead of ‘1’ but discusses removing the completed structure from the pressure member), the omega stringer (6) and laminate (7) are plies of material that are  considered to read on the plies of material around the molding member - which is also read to be a ‘molding jig’ as in claim 4 to produce a hollow space in the middle of the article (par. 0013-0022) as is shown in Fig. 2 with the arrows noting the direction of pressure towards the outside of the molding member, and the molding is disposed in a state where the material (6, 7) is  
Cruzado Parla does not explicitly disclose that there is a painting step of painting the surface without sanding the surface, or that the protective film is made up of a fluorine content of less than 0.1% as is claimed in claim 1, or the methyl-pentene copolymer film as in claim 2. 
However, Cruzado Parla teaches (par. 0039) that the faces of the composite materials (6 and 7) as cured are smooth and free of wrinkles. In this case, it seems that the most significant portion of this limitation met by Cruzado Parla is that any paint would seem to be applied “without performing sanding on the surface” since the reference states that the surface is already smooth such that there would appear to be no motivation to have sanded the surface.  
Additionally, with respect to the release film and coloring of a molded article, Chen discloses a thermoplastic material that is usable as a mold release agent (Chen, par. 0080) which is similar to the release film ‘3’ used above. One of ordinary skill in the art would have recognized that the release film ‘3’ as used above in Cruzado Parla, would have had similar properties to the polymers used as mold release agents (Chen, par. 0079-0080, 0083, 0092 has poly 4 methylpentene which is the same as 4-methyl-1-pentene copolymer as in claim 2, this material does not have any fluorine atoms in it and thus, the total fluorine content would inherently be less than 0.1% as in claim 1). 
Chen teaches (par. 0080) that the fluroelastomers (as in Cruzado Parla above) and the methylpentene compound (Chen, par. 0092) would be substitutable alternatives for one another such that one of ordinary skill in the art would have had a reasonable expectation of success from having used the materials as suggested by Chen, as the release film material in Cruzado Parla above. Additionally since both references discuss producing composite materials, the suggestion 
Regarding claim 3, Cruzado Parla/Chen discloses the subject matter of claim 1, and while the combination does not explicitly disclose plasma deposition is for placing the release layer on the mold as in claim 3. However, Chen discloses (par. 0092, 0123) a plasma treating that can be used in conjunction with the formation of the shaped article as a post-treatment but does not preclude that it could be used to deposit the object beforehand as it is a known deposition technique in the art as demonstrated by Chen. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have used any suitable deposition technique for the provided release layer, such as the suggested plasma treating (Chen, par. 0092, 0123) which is a known deposition technique suitable for similar materials, as is claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742